  Case 18-01415       Doc 32     Filed 05/13/19 Entered 05/13/19 14:50:34             Desc Main
                                   Document     Page 1 of 5


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                        )       CHAPTER 7 CASE
                                              )
DARLENE AND SALVATORE                         )       CASE NO. 18-01415
DRAGOTTA,                                     )
               DEBTORS.                       )       HON. JACQUELINE P. COX

                                     NOTICE OF MOTION

       PLEASE TAKE NOTICE that on May 21, 2019, at 9:30 a.m., I shall appear before the
Honorable Jacqueline P. Cox, Bankruptcy Judge, in Courtroom 680, at the Everett McKinley
Dirksen United States Courthouse, 219 South Dearborn Street, Chicago, Illinois or before any
other Bankruptcy Judge who may be sitting in her place and shall present the U.S. Trustee’s
Motion For Order Reopening Chapter 7 Case And Authorizing The Appointment Of A
Chapter 7 Trustee, a copy of which is attached and served on you.


                                                      /s/ Adam G. Brief
                                                      Adam G. Brief, Assistant U.S. Trustee
                                                      United States Department of Justice
                                                      Office of the United States Trustee
                                                      219 South Dearborn, Room 873
                                                      Chicago, Illinois 60604
                                                      Telephone: (312) 886-2805




                                 CERTIFICATE OF SERVICE

        I, Adam G. Brief, an attorney, state that on May 13, 2019, pursuant to Local Rule 9013-
1(D) the above Notice of Motion and Motion For Order Reopening Chapter 7 Case And
Authorizing The Appointment Of A Chapter 7 Trustee were filed and served on all parties,
either via the Court’s Electronic Notice for Registrants or via First Class Mail, as indicated on the
service list below.

                                                              /s/ Adam G. Brief




                                                  1
  Case 18-01415      Doc 32    Filed 05/13/19 Entered 05/13/19 14:50:34     Desc Main
                                 Document     Page 2 of 5


                                       SERVICE LIST

Registrants Served Through the Court’s Electronic Notice for Registrants:

Barry A. Chatz:      barry.chatz@saul.com, jurate.medziak@saul.com;
                     irsiabc@aol.com;IL98@ecfcbis.com
Patrick S. Layng:    USTPRegion11.ES.ECF@usdoj.gov
Tom Makedonski:      info@teamlegalchicago.com, teamlegalbk@gmail.com;
                     makedon.tom@gmail.com

Parties Served via First Class Mail:

Darlene Dragotta
Salvatore Dragotta
9657 W. River Street, Apt. 2
Schiller Park, IL 60176

Atlas Acquisitions LLC
294 Union St.
Hackensack, NJ 07601

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541




                                            2
  Case 18-01415         Doc 32    Filed 05/13/19 Entered 05/13/19 14:50:34            Desc Main
                                    Document     Page 3 of 5



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

IN RE:                                         )       CHAPTER 7 CASE
                                               )
DARLENE AND SALVATORE                          )       CASE NO. 18-01415
DRAGOTTA,                                      )
               DEBTORS.                        )       HON. JACQUELINE P. COX

                MOTION FOR ORDER REOPENING CHAPTER 7 CASE AND
              AUTHORIZING THE APPOINTMENT OF A CHAPTER 7 TRUSTEE

         Patrick S. Layng, the United States Trustee for the Northern District of Illinois (the “U.S.

Trustee”), by and through his attorney, Adam G. Brief, hereby request this court enter an order

reopening this case and authorizing the United States Trustee to appoint a Chapter 7 trustee,

pursuant to Section 350(b) of the Bankruptcy Code and Bankruptcy Rule 5010. In support of his

motion, the U.S. Trustee respectfully states as follows:

                                          JURISDICTION

         1.      The Court has jurisdiction to hear and determine this proceeding under 28 U.S.C.

§ 157(b)(2) and IOP 15(a) and Local Rule 40.3.1 of the United States District Court for the

Northern District of Illinois.

         2.      Movant is the U.S. Trustee for the Northern District of Illinois and is charged with

supervising the administration of bankruptcy cases under 28 U.S.C. § 586(a). The U.S. Trustee has

standing to bring this Motion under 11 U.S.C. § 307.

                                          BACKGROUND

         3.      On January 17, 2018, Darlene and Salvatore Dragotta (the “Debtors”), filed a

voluntary petition for relief under Chapter 7 of the Bankruptcy Code.




                                                   3
  Case 18-01415       Doc 32     Filed 05/13/19 Entered 05/13/19 14:50:34             Desc Main
                                   Document     Page 4 of 5


       4.      Barry Chatz (the “Trustee”) was appointed and served as the Chapter 7 Trustee. On

February 21, 2018, the Trustee filed a no-asset report.

       5.      On March 22, 2018 the Court filed a Notice of Required Document(s) for Discharge

(the “NRD”). That same day, the Court also filed a Certificate of Notice on the NRD.

       6.       Subsequently, the Court closed the Debtors case on April 24, 2018 without

discharge due to the fact the Debtors failed to file Official Form 423, Certification About a

Financial Management Course.

       7.      On April 15, 2019, after the closing of the case, the U.S. Trustee was contacted

regarding possible attorney misconduct in the bankruptcy case that warrants investigation and

potential motion practice.

                                          ARGUMENT

       8.      Section 350 of the Bankruptcy Code provides as follows:

               (a) After an estate is fully administered and the court has discharged the trustee,
                   the court shall close the case.
               (b) A case may be reopened in the court in which such case was closed to
                   administer assets, to accord relief to the debtor, or for other cause.

       9.      Fed. R. Bank. P. 5010 implements 11 U.S.C. § 350(b). Rule 5010 makes it clear

that, on reopening, a trustee is not required to be appointed. Rule 5010 states as follows:

       A case may be reopened on motion of the debtor or other party in interest pursuant to §
       350(b) of the Code. In a chapter 7, 12, or 13 case a trustee shall not be appointed by the
       United States trustee unless the court determines that a trustee is necessary to protect the
       interests of creditors and the debtor or to insure efficient administration of the case.

       10.     Based on the above, the Court should reopen the bankruptcy case to allow the U.S.

Trustee to investigate and to take whatever subsequent action the U.S. Trustee deems necessary.




                                                 4
  Case 18-01415       Doc 32     Filed 05/13/19 Entered 05/13/19 14:50:34            Desc Main
                                   Document     Page 5 of 5


       WHEREFORE, the U.S. Trustee respectfully asks the Court to enter an order reopening

this case and authorizing the U.S. Trustee to appoint a Chapter 7 trustee to represent the estate if

necessary, and, for such other and further relief as this Court deems appropriate.

                                                     RESPECTFULLY SUBMITTED:

                                                     PATRICK S. LAYNG
                                                     UNITED STATES TRUSTEE


DATED: May 13, 2019                               By: /s/ Adam G. Brief
                                                      Adam G. Brief, Assistant U.S. Trustee
                                                      United States Department of Justice
                                                      Office of the United States Trustee
                                                      219 South Dearborn, Room 873
                                                      Chicago, Illinois 60604
                                                      Telephone: (312) 886-2805




                                                 5
